Sup. Ct. Ga. Petitioners in these cases were sentenced to death. Imposition and carrying out of the death penalty constitute cruel and unusual punishment in violation of the Eighth and Fourteenth Amendments. Coker v. Georgia, ante, p. 584. Motions for leave to proceed in forma pauperis and certiorari granted. Judgments vacated insofar as they leave undisturbed the death penalties imposed, and cases remanded for further proceedings. Reported below: No. 74-5174, 232 Ga. 247, 206 S. E. 2d 12; No. 75-5954, 233 Ga. 149, 210 S. E. 2d 668.